United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY &
HEALTH ADMINISTRATION,
Mount Hope, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-234
Issued: August 1, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 8, 2010 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated October 15, 2010. Pursuant to the
Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the schedule award decision.
ISSUE
The issue is whether appellant has more than a two percent binaural hearing loss for
which he received a schedule award.
FACTUAL HISTORY
On April 29, 2010 appellant, then a 56-year-old mine safety and health specialist, filed an
occupational claim for compensation benefits alleging that he sustained hearing loss due to his
1

5 U.S.C. § 8101 et seq.

federal employment. He first became aware of his hearing loss on June 1, 2000 and continued to
be exposed to noise in his federal employment.
By letter dated May 18, 2010, OWCP advised appellant of the evidence needed to
establish his claim.
Appellant submitted medical documentation, including audiogram studies from 1995 to
May 3, 2010. The May 3, 2010 audiogram was ostensibly performed at the request of
Dr. David A. Phillips, a Board-certified otolaryngologist; however, this audiogram was unsigned
and did not provide any verification information regarding the audiometric testing.
By letter dated September 7, 2010, OWCP referred appellant and a statement of accepted
facts to Dr. Albert James Paine, Jr., a Board-certified otolaryngologist. Audiologist Kathryn J.
Teolenberg, performed audiometric testing of appellant on September 21, 2010 at the request of
Dr. Paine. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed the following: right ear 15, 20, 15 and 60 decibels; left ear 15, 20, 10 and 60 decibels.
Dr. Paine determined that appellant sustained bilateral high frequency sensorineural hearing loss,
due to noise exposure encountered in his federal employment. The loss was in excess of that
expected from presbycusis. Dr. Paine determined that the workplace exposures as described
were sufficient intensity and duration to have caused the loss in question. He recommended
binaural hearing aids and no further testing. Dr. Paine’s report included audiometric testing
verification documentation.
By decision dated October 7, 2010, OWCP accepted that appellant sustained bilateral
hearing loss due to workplace exposure to noise. On the same date, an OWCP’s medical adviser
reviewed Dr. Paine’s report and the audiometric test of September 21, 2010. The medical
adviser concluded that, in accordance with the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides), appellant had
a two percent binaural sensorineural hearing loss. He noted that the date of maximum medical
improvement was September 21, 2010.
On October 8, 2010 appellant filed a claim for a schedule award.
In a decision dated October 15, 2010, OWCP granted appellant a schedule award for a
two percent binaural sensorineural hearing loss. The period of the award was from September 22
to October 19, 2010.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

2

and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulation as the
appropriate standard for evaluating schedule losses.4
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss: the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has affirmed OWCP’s adoption of
this standard for evaluating hearing loss.5
The requirements of the evidence to be used in evaluating occupational hearing loss
claims are defined by the Federal (FECA) Procedure Manual. It provides that the employee
should undergo audiological evaluation and otological examination; that the audiological testing
precede the otologic examination; that the audiological evaluation and otologic examination be
performed by different individuals as a method of evaluating the reliability of the findings; that
the clinical audiologist and otolaryngologist be certified; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the
American Speech and Hearing Association; that the audiometric test results include both bone
conduction and pure-tone air conduction thresholds, speech reception thresholds and monaural
discrimination scores; and that the otolaryngologist’s report include the date and hour of
examination; date and hour of the employee’s last exposure to loud noise; and rationalized
medical opinion regarding the relationship.6
ANALYSIS
OWCP relied on the second opinion physician, Dr. Paine, to accept appellant’s claim. An
OWCP medical adviser applied OWCP’s standardized procedures to the September 21, 2010
audiogram performed for Dr. Paine. Testing for the right ear at the frequency levels of 500,
1,000, 2,000 and 3,000 cycles per second revealed decibel losses of 15, 20, 15 and 60,
respectively. These decibels were totaled at 110 and were divided by 4 to obtain an average
hearing loss at those cycles of 27.5 decibels. The average of 27.5 decibels was then reduced by
25 decibels (the first 25 decibels were discounted as discussed above) to equal 2.5 which was

4

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

5

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

6

Joshua A. Holmes, 42 ECAB 231 n.2 (1990).

3

multiplied by the established factor of 1.5 to compute a 3.75 percent monaural loss of hearing for
the right ear.7
Testing for the left ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per
second revealed decibel losses of ear 15, 20, 10 and 60, respectively. These decibels were
totaled at 105 and were divided by 4 to obtain the average hearing loss at those cycles of 26.25
decibels. The average of 26.25 decibels was then reduced by 25 decibels (the first 25 decibels
were discounted as discussed above) to equal 1.25, which was multiplied by the established
factor of 1.5 to compute a 1.875 percent hearing monaural loss for the left ear.
The binaural loss was calculated by taking the lesser loss, 1.875, multiplying it by 5,
(9.375) then adding it to the greater loss of 3.75 (13.125) with the total divided by 6 to arrive at
the amount of the binaural hearing loss of 2.1876 which equals 2 percent after rounding.
Under FECA, the maximum award for 100 percent binaural hearing loss is 200 weeks of
compensation.8 In this case, appellant is entitled to two percent of 200 weeks or 4 weeks of
compensation.9
The Board finds that Dr. Phillips’ report lacks probative value because, as mentioned
above, the audiological evaluation must be conducted by an audiologist and cosigned by a
physician, and must meet the calibration protocol requirement. Dr. Phillips’ evaluation report
was unsigned and did not contain information regarding calibration of the audiometric
equipment.
A claimant retains the right to file for a schedule award or increased schedule award, at
any time, based on new exposure or on medical evidence indicating progression of an
employment-related condition, resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that he has more than two percent
binaural hearing loss.

7

A mistake in calculation resulted the percentage to be 3.875. The mistake is immaterial, however, as it did not
affect the result of the final percentage calculation.
8

E.S., 59 ECAB 249 (2007).

9

It is well established, however, that, if calculations based on the monaural hearing loss result in greater
compensation, then the monaural hearing loss calculation should be used. Id. The maximum number of weeks of
compensation for hearing loss in one ear is 52 weeks. Id. The Board finds that the hearing loss in appellant’s right
ear should be rounded to four percent, the nearest whole number. Four percent of 52 weeks equals 2.1 weeks of
compensation and two percent of 52 is 1.04 weeks. Since the binaural loss results in a greater number of weeks, the
Office properly based the award on binaural hearing loss.

4

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 1, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

